Citation Nr: 1100488	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of a left fibula fracture and 
ankle dislocation.  

2.  Entitlement to service connection for a back disorder, to 
include as secondary to the Veteran's service-connected residuals 
of a left fibula fracture and ankle dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to November 
1954 and from November 1956 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran and his spouse testified at a hearing before the 
undersigned Acting Veterans Law Judge in September 2010.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
disorder, to include as secondary to the Veteran's service-
connected left fibula fracture and ankle dislocation residuals, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The residuals of the Veteran's left fibula fracture and ankle 
dislocation are productive of marked limitation of ankle motion.

2.  The evidence of record does not reflect that residuals of the 
Veteran's left fibula fracture and ankle dislocation are 
productive of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, astragalectomy, or mal- or nonunion of the tibia and 
fibula.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the residuals 
of the Veteran's service-connected residuals of a left fibula 
fracture and ankle dislocation have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the elements 
required by the Pelegrini II Court as stated above.  This letter 
also informed the Veteran how disability ratings and effective 
dates are formulated.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment 
records have been obtained, and he was afforded two relevant VA 
examinations during the pendency of the instant appeal.  The 
Board finds the above VA examinations to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from him, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  

Additionally, as referenced above, the Veteran testified at a 
Board hearing before the undersigned Acting Veterans Law Judge.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Increased Rating

The Veteran contends that the current severity of his service-
connected residuals of a left fibula fracture and ankle 
dislocation entitle him to a rating in excess of the 10 percent 
rating that is currently assigned.  Specifically, the Veteran 
reports that his ankle frequently gives way, swells, and is 
constantly painful, especially on use.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By way of background, the Veteran's service treatment records 
reflect that he injured his left ankle during service when he 
caught his foot between a parked car and curb and was knocked 
down, causing a dislocation of his ankle and a fracture of his 
left fibula.    

The Veteran's service-connected right tibial fracture and ankle 
dislocation residuals are currently evaluated pursuant to 
Diagnostic Code 5271, which outlines the rating criteria for 
limitation of ankle motion.  Pursuant to this Diagnostic Code, a 
10 percent rating is assigned based on evidence of moderate 
limitation of motion and a 20 percent is assigned based on 
evidence of marked limitation of motion.  The normal range of 
motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.  Other 
rating criteria addressing ankle impairment require findings of 
ankylosis of the ankle, ankylosis of the subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), 
citing Dorland's Medical Dictionary Illustrated Medical 
Dictionary, 91 (27th ed. 1988).  

The Board further finds that Diagnostic Code 5262, which outlines 
the rating criteria for an impairment of the tibia and fibula, is 
relevant to the instant increased rating analysis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under this rating criteria, a 10 
percent rating is awarded based on evidence of malunion of the 
tibia and fibula with a related slight knee or ankle disability; 
a 20 percent rating is awarded based on evidence of malunion of 
the tibia and fibula with a related moderate knee or ankle 
disability; a 30 percent rating is awarded based on evidence of 
malunion of the tibia and fibula with a related marked knee or 
ankle disability; and a 40 percent rating is awarded based on 
evidence of nonunion of the tibia and fibula with loose motion, 
requiring a brace.  Id.

At the outset of this discussion, the Board notes that the 
primary pathology of the Veteran's service-connected disability 
is an ankle impairment, as the Veteran dislocated his ankle and 
fractured the portion of his fibula closest to his ankle during 
service.  Moreover, although not the subject of the instant 
appeal, the Veteran has sought and been denied service connection 
for a left knee disorder as secondary to his service-connected 
left fibula fracture and ankle dislocation, and the only medical 
opinion of record addressing the etiology of the Veteran's left 
knee impairment states that the knee pathology is secondary to 
the aging process and not the Veteran's service-connected fibula 
fracture residuals.  Accordingly, although the rating criteria 
addressing impairments of the tibia and fibula contemplate 
related knee and ankle disabilities, the Board will focus its 
analysis (and accordingly tailor its presentation of the relevant 
facts) on the Veteran's related ankle impairment, as the record 
fails to reflect that the Veteran has any knee impairment 
secondary to his fibula fracture residuals.

The relevant evidence of record includes the Veteran's VA 
treatment records and VA examination reports, as well as the 
Veteran and his spouse's Board hearing testimony.

An October 2006 VA treatment record reflects the Veteran's report 
of experiencing left ankle swelling, although no swelling of the 
Veteran's extremities was found upon physical examination.

The Veteran was afforded a VA examination in June 2007, during 
which he reported that he experiences a dull, achy left ankle 
pain with daily flare-ups precipitated by walking or standing for 
long periods of time.  The Veteran also reported experiencing 
ankle weakness, stiffness, and swelling, and that he uses a 
straight cane for ambulatory assistance, but stated that he did 
not experience any locking episodes or giving way of his left 
ankle.  An examination of the Veteran's left ankle revealed no 
evidence of deformity, crepitus, or effusion; however, the 
Veteran demonstrated decreased range of left ankle motion.   The 
Veteran demonstrated dorsiflexion from 0 to 10 degrees, and 
plantar flexion from 0 to 15 degrees.  The examiner noted slight 
discomfort at the end ranges of motion that was passively 
exhibited by muscle guarding.  However, repetitive range of 
motion testing failed to produce any further decrease in the 
Veteran's ranges of left ankle motion.  Additionally, the Veteran 
demonstrated no tenderness to palpation of the fibula bone, nor 
any associated bony abnormality.  

The examiner reviewed x-rays of the Veteran's left ankle and 
fibula, which revealed mild degenerative changes of the ankle, an 
old healed fracture of the fibula, osteopenia of the ankle, and 
no evidence of any acute fracture or dislocation.  The examiner 
further stated that during a flare-up of the Veteran's service-
connected left ankle disability, there could be a significant 
alteration of his range of ankle motion with decreased functional 
capacity and an increase in pain, although stating that the 
projected decrease in range of motion could not be stated without 
resorting to speculation.  The examiner further noted that during 
the examination, the Veteran was able to don and doff his shoes, 
socks, and trousers without assistance, and that he was able to 
perform all of the basic activities of daily living 
independently. 

The Veteran was afforded another VA examination in April 2009, 
during which the Veteran reported that his left ankle is 
chronically painful and swells, that his symptoms increase with 
weightbearing, and that he has intermittent flare-ups of his left 
ankle disability.  On physical examination, the examiner noted 
that the Veteran had an antalgic gait and used a cane for 
ambulatory assistance and that he had swelling and lateral 
tenderness of his left ankle.  The Veteran demonstrated 0 to 10 
degrees of dorsiflexion and 0 to 40 degrees of plantar flexion, 
with reported pain on range of motion testing but no evidence of 
further decreased limitation of motion after repetitive range of 
motion testing.  X-rays of the Veteran's left ankle were 
interpreted to reveal an old fibular fracture.  With regard to 
functional impairment caused by the Veteran's left ankle 
disability, the examiner reiterated that the Veteran had no 
further decrease in ankle range of motion on repetitive testing 
and stated that the Veteran was able to perform his activities of 
daily living independently with the exception of needing 
assistance putting on his socks.  

During a September 2010 Board hearing, the Veteran and his spouse 
testified that the Veteran's left ankle is frequently painful, is 
often swollen, and gives way when the Veteran is walking on 
uneven ground, causing him to fall.  

The Board notes that neither the Veteran nor his representative 
have reported that the Veteran's left ankle disability has 
increased in severity since he was last afforded a VA examination 
in 2009.

After reviewing all of the evidence of record as a whole, 
including the Veteran's complaints of left ankle pain and the 
left ankle range of motion findings recorded during the instant 
rating period, the Board finds a 20 percent rating for the 
service-connected residuals of the Veteran's left fibula fracture 
and ankle dislocation is warranted.  During the instant rating 
period, the Veteran has demonstrated dorsiflexion limited to 10 
degrees and plantar flexion limited to 15 degrees.  See 38 C.F.R. 
§ 4.71 Plate II (outlining the normal range of motion for the 
ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion).  Thus, the Veteran has demonstrated a loss of 
approximately half of his range of dorsiflexion and two-thirds of 
his range of plantar flexion, which the Board finds is consummate 
with a finding of marked limitation of ankle motion.  Moreover, 
these range of motion findings reflect an increase in the 
Veteran's limitation of ankle motion when viewed from a 
historical perspective by comparing these range of motion 
findings with those recorded during VA examinations conducted in 
conjunction with prior increased rating claims.  Thus, the Board 
concludes that the Veteran's ankle limitation of motion can be 
fairly characterized as marked based on the evidence of record, 
thereby reflecting a basis for awarding a 20 percent disability 
rating pursuant to Diagnostic Code 5271. 

In reaching the conclusion that the Veteran has marked limitation 
of motion in his left ankle, the Board considered the functional 
loss caused by factors such as pain, weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. §§ 
4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In that 
regard, the Board acknowledges that the 2007 examiner opined that 
a flare-up of the Veteran's left ankle disability could result in 
a significant alteration of his left ankle range of motion.  It 
is noted that the Veteran also testified about the swelling in 
his ankle and about its instability.

Given that the highest schedular evaluation based on limitation 
of motion has been awarded, a higher rating under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  In this case, the Veteran has been granted 
the maximum schedular evaluation under Diagnostic Code 5271.  As 
such, since there is no applicable diagnostic code which provides 
an evaluation in excess of 20 percent for limitation of motion of 
the ankle, consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
a basis to award a rating higher than 20 percent is not in order 
and cannot be utilized to grant an increased disability rating in 
this case. 

The Board specifically acknowledges its consideration of the lay 
evidence of record when reviewing the Veteran's claim, including 
the Veteran's left ankle pain, swelling, and instability reported 
by the Veteran and his spouse during his Board hearing.  The 
Board further acknowledges that the Veteran and his spouse are 
competent to report his left ankle symptomology, see Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent 
to report symptoms based on personal observation when no special 
knowledge or training is required), and the Board finds the 
Veteran and his spouse's reports to be credible.  Indeed, the 
Board has considered the reports of painful limited range of 
ankle motion when awarding the instant increased rating.  
However, as outlined above, the objective evidence of record, 
including clinical assessments of the nature and severity of 
Veteran's left ankle disability, do not present a basis for 
awarding a rating in excess of 20 percent.

While the Veteran has been found to meet the criteria for marked 
limitation of motion in his left ankle, the Board does not find 
that the evidence of record presents a basis for awarding a 
disability evaluation in excess of 20 percent.  A 20 percent 
award is the highest rating that can be awarded pursuant to 
Diagnostic Code 5271 for limitation of ankle motion, and there 
are no findings suggesting that the Veteran has ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, malunion 
of the os calcis or astragalus, astragalectomy, or mal- or 
nonunion of the tibia and fibula, thereby presenting a basis for 
awarding an increased rating pursuant to those corresponding 
Diagnostic Codes.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270, 5272, 5273, 5274.

Accordingly, a basis for awarding a schedular 20 percent rating, 
but not more, for the Veteran's service-connected left fibula and 
ankle dislocation residuals has been presented, and to this 
extent the Veteran's appeal is granted.  
  
The Board has also considered whether an extraschedular rating is 
warranted with regard to the Veteran's left fibula and ankle 
dislocation residuals increased rating claim, noting that if an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry, the responsibility for which 
may be shared among the RO, the Board, and the Under Secretary 
for Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there must 
be a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral is 
required.  If the criteria do not reasonably describe the 
claimant's disability level and symptomatology, a determination 
must be made whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  See id. 

Here, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by the 
evidence.  Additionally, the medical evidence fails to show 
anything unique or unusual about the Veteran's left ankle 
disability that would render the schedular criteria inadequate.  
The Veteran's main symptoms are pain, swelling and instability 
which were all contemplated in concluding that he had "marked" 
limitation of motion in his ankle.  As such, it would not be 
found that his disability met the "governing norms" of an 
extraschedular rating, and referral for extraschedular 
consideration is therefore not warranted.

The Board also acknowledges that the Veteran is unemployed, as he 
has reported that he retired from his career as a paint-mixer in 
1991.  The Veteran has further stated that his service-connected 
ankle disability did not greatly interfere with his previous 
vocation, as his position was primarily sedentary, and that any 
ankle pain that he did experience while working was not 
significant enough to incapacitate him.  Likewise, the Veteran 
has not specifically claimed entitlement to a total disability 
due to individual unemployability (TDIU) as a result of his 
service-connected left ankle disability.  See 38 C.F.R. § 4.16.  
In the event that in filing an increased rating claim, a claim of 
a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009)), review of the medical evidence does not 
reflect that the Veteran's service-connected left ankle 
disability precludes employment.  The 2009 VA examiner concluded 
that while the Veteran's left ankle disability would require 
certain vocational restrictions regarding climbing or squatting 
or prolonged periods of standing or walking, the Veteran's left 
ankle disability would not preclude employment.  Thus, a 
preponderance of the evidence of record is against a finding that 
the Veteran is precluded from gainful employment due solely to 
this service-connected disability.  Thus, entitlement to a TDIU 
due to the Veteran's service-connected left fibula fracture and 
ankle dislocation residuals is not warranted.


ORDER

A 20 percent disability rating for the service-connected 
residuals of a left fibula fracture and ankle dislocation is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.


REMAND

After reviewing the evidence of record, the Board finds that 
further evidentiary development is warranted before the Veteran's 
service connection claim for a back disorder, to include as 
secondary to his service-connected residuals of a left fibula 
fracture and ankle dislocation, may be adjudicated on its merits.  

During his recent Board hearing, the Veteran reported that he had 
received VA treatment, including for his back, from the VA 
Medical Center (VAMC) in New Orleans, Louisiana, from the time of 
his discharge from service in 1957 until he moved to the Chicago, 
Illinois in 1963, at which time he began receiving treatment from 
the Chicago, Illinois VAMC until approximately 2003 (during which 
time he underwent a back surgery in 1973 at this VA facility).  
The Veteran further reported that in approximately 2003 he moved 
once again and began receiving treatment from the Jackson, 
Mississippi VAMC.  The record reflects that the Jackson VAMC 
records from 2006 to 2007 are of record and that a September 2000 
Chicago VAMC treatment record was obtained pursuant to the RO's 
request for all records from this facility, including those prior 
to 1992.  

The Board finds that it is unclear from the Chicago VAMC's 
response to the RO's records request whether the 2000 record is 
the only record available from the Veteran's reported 40-year 
history of receiving VA treatment at this facility.  Accordingly, 
the Board finds that the RO should resubmit the request to ensure 
that all available treatment records have been obtained.  
Moreover, as the Veteran has reported receiving treatment from 
the New Orleans VAMC from approximately 1957 to 1963, attempts to 
obtain those records should be made, as well.  Finally, as the 
most recent VA treatment records associated with the Veteran's 
claims file are from 2007, the Veteran's recent records from the 
Jackson VAMC should also be obtained.

Furthermore, a review of the Veteran's service treatment records 
reflects that he was diagnosed with a lumbosacral strain in 1954.  
Moreover, in his recent Board hearing, the Veteran testified that 
he is currently diagnosed with degenerative arthritis of his 
spine and that one of his VA treating physicians has linked his 
current back disability to his long-standing altered gait that is 
caused by his service-connected left ankle disability.   Given 
this evidence, the Board concludes that the Veteran should be 
afforded a VA medical examination and opinion regarding the 
etiology of any currently-diagnosed back disorder, including its 
relationship to service or the Veteran's service-connected left 
ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, an examination is warranted). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain, if available, the Veteran's VA 
treatment records from the New Orleans, 
Louisiana VA medical system from 1957 to 
1963; from the Chicago, Illinois VA medical 
system from 1963 to 2003 (to include records 
of the Veteran's reported 1973 back surgery); 
and from the Jackson, Mississippi VA medical 
system from September 2007 to the present.  
The RO should document the records requests 
in the file, as well as all responses 
thereto, to include any documentation that 
the Veteran's reported VA treatment records 
from the New Orleans and Chicago VA medical 
systems are unavailable.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently-
diagnosed back disorder, to include its 
relationship to service or the Veteran's 
service-connected left ankle disability.

The examiner should be provided with the 
Veteran's claims file for review in 
conjunction with the examination, including 
the Veteran's in-service diagnosis of 
lumbosacral strain.  A complete rationale for 
any opinion expressed should also be 
provided.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any currently-diagnosed back 
disorder either began during or was otherwise 
caused by his military service or was 
otherwise caused by the Veteran's service-
connected left ankle disability.

3.  Then, re-adjudicate the Veteran's back 
disorder service connection claim.  If the 
claim remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


